  Case: 1:19-cv-08244 Document #: 39 Filed: 10/23/20 Page 1 of 10 PageID #:178



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


Derrick Strong.                         )
                                        )
     Plaintiff,                         )
                                        )
                                        )
     v.                                 )    No. 19 C 8244
                                        )
City of Chicago,                        )
                                        )
     Defendant                          )


                      Memorandum Opinion and Order

     Plaintiff has worked for the City of Chicago as a cross-

trained   Firefighter/Emergency        Medical     Technician-Basic       since

August of 2009. Since 2015, he has been a member of the United

States Army Reserve, where he currently holds the rank of Captain

and is a member of the Judge Advocate General’s Corp. In this

action, he claims that the City failed to reemploy him as required

by the Uniformed Services Employment and Reemployment Rights Act

of 1994 (“USERRA”), 38 U.S.C. § 4313, after he returned from a

period of active duty military service. The City moves to dismiss

the amended complaint under Fed. R. 12(b)(6), arguing that it fails

to state an actionable claim. For the reasons that follow, the

motion is granted in part.

                                      I.
  Case: 1:19-cv-08244 Document #: 39 Filed: 10/23/20 Page 2 of 10 PageID #:179



       In late August of 2016, plaintiff received notice that he was

to begin a period of active duty on September 30, 2016. On

September 4, 2016, he submitted to the City’s Department of Human

Resources (“DHR”) a written request for military leave of absence

from September 30, 2016 through June 26, 2017.

       On September 16, 2019, the DHR posted a job announcement for

the position of Fire Engineer and began accepting applications for

the promotional examination that candidates were required to pass

to qualify for the “2016 Fire Engineer eligibility list” from which

promotions would be made. The examination comprised two parts:

first, a written component, and second, a hands-on proficiency

test. The job announcement stated that the written portion would

be administered on November 14, 2016, and that the proficiency

test would be offered between November 30, 2016 and March 16, 2017,

only   to   candidates   who   completed     the   written    exam.    The   job

announcement stated that “[n]o reschedules will be permitted for

either exam component.”

       Plaintiff submitted an application for the Fire Engineering

promotional examination on September 21, 2016. The following day,

DHR confirmed receipt of his application fee in an email stating

that “[c]andidates who have a military commitment on the date of

the written examination will need to contact the City of Chicago,

Department of Human Resources by the close of the payment grace

period[,] which is Tuesday, October 11, 2016.” Pursuant to these

                                       2
  Case: 1:19-cv-08244 Document #: 39 Filed: 10/23/20 Page 3 of 10 PageID #:180



instructions, plaintiff emailed the DHR on September 26, 2016,

stating that he would be “on a military leave of absence for at

least 270 days starting September 30, 2016,” and that he “wish[ed]

to have an opportunity to take the examination for the Fire

Engineer position.” In a second email to the DHR the following

day, plaintiff requested “a make-up date to take the exam when [he

was] not on active duty and a reasonable amount of time to prepare

for the exam.”

     Plaintiff received an email from DHR on October 5, 2016,

stating that he would be allowed to take a makeup examination after

his return from active duty. Subsequently, however, DHR contacted

plaintiff several times to arrange for plaintiff to take the

written portion of the Fire Engineer qualifying exam remotely,

during   his   active   service.    Although    plaintiff     reiterated     his

request to take a make-up exam following his release from active

duty, the DHR informed him that the email stating that he could

take a make-up exam after he returned was in error, and that he

could take the exam remotely from his military duty station on

December 16, 2016. To this, plaintiff responded that the DHR’s

communications “left him unclear on whether or not he would be

permitted to take the examination upon his return from active

duty.” Compl. at ¶ 33. Plaintiff further stated that he did “not

wish to spend more time on th[e] issue while obligated to perform

[his] military duty,” and that denying him the opportunity to take

                                       3
  Case: 1:19-cv-08244 Document #: 39 Filed: 10/23/20 Page 4 of 10 PageID #:181



a make-up test upon his return amounted to a violation of USERRA.

Id. The parties had no further contact during plaintiff’s active

duty leave.

        The City administered the written portion of the examination

on November 14, 2016, and offered the skills-based proficiency

exam    in   January,    February,    and     June   of   2017.   Following   his

honorable discharge from active duty on June 27, 2017, plaintiff

again requested to take a make-up exam. To date, the City has not

allowed him to make up the missed exam. Accordingly, plaintiff is

not included on the 2016 Fire Engineer eligibility list the City

established in May of 2018, which comprises the field of candidates

who may be promoted to Fire Engineer as positions become available

until    such   time    as   the   City   administers     another   promotional

examination. According to plaintiff, the City typically offers

such examinations once every ten years.

        In September of 2019, the DHR posted a job announcement for

the position of Fire Lieutenant and began accepting applications

for    the   promotional     examination.     The    written   examination    was

scheduled for December 15, 2019, with oral component tentatively

scheduled to begin on January 25, 2020. The amended complaint,

filed June 20, 2020, alleges that plaintiff applied to take the

Fire Lieutenant promotional exam, but it does not state whether he

sat for either component of the test or whether he was on military

duty at the time. In a supplement filed in the course of briefing

                                          4
    Case: 1:19-cv-08244 Document #: 39 Filed: 10/23/20 Page 5 of 10 PageID #:182



the present motion, however, plaintiff states that he sat for the

oral portion of the exam on August 25, 2020, and believes that he

has now completed the required testing for the position.




                                        II.

      Section 4312 of USERRA grants members of the uniformed forces

who leave civilian employment for military service the right to be

rehired after their release from service, and it establishes the

requirements they must meet to invoke that right.1 For service

members such as plaintiff, whose period of service exceeded ninety

days,    § 4313(a)(2)       provides     the   rule    for    determining      the

appropriate reemployment position. The returning service member

must be rehired “in the position of employment in which the person

would have been employed if the continuous employment of such

person with the employer had not been interrupted by such service,

or a position of like seniority, status and pay, the duties of




1 “To qualify for reemployment protection under § 4312, a service
member must show that (1) his absence was due to military service,
(2) he gave notice to his employer that he was leaving to serve in
the military, (3) the cumulative period of military service with
that employer did not exceed five years, (4) the employee was
honorably discharged, and (5) the employee timely requested
reinstatement.” Kane v. Town of Sandwich, 123 F. Supp. 3d 147, 161
(D. Mass. 2015) (internal quotation marks and citation omitted).
The City does not dispute that plaintiff has alleged these
elements.
                                         5
  Case: 1:19-cv-08244 Document #: 39 Filed: 10/23/20 Page 6 of 10 PageID #:183



which     the   person     is   qualified   to    perform.”      38        U.S.C.   §

4313(a)(2)(A).

        Courts analyzing § 4313 claims rely on “two intersecting

doctrines—the ‘escalator principle’ and the ‘reasonable certainty

test’—used to determine the status or position to which a returning

service member is entitled.” Huhmann v. Fed. Express Corp., 874

F.3d 1102, 1105 (9th Cir. 2017) (citing 20 C.F.R. § 1002.2 and

Rivera-Melendez v. Pfizer Pharm., LLC, 730 F.3d 49, 54 (1st Cir.

2013)). The escalator principle ensures that a returning service

member’s expected progress in his or her career trajectory (i.e.,

the “escalator”) is not stalled due to military service. See id.

The reasonable certainty test is used to ascertain the returning

service member’s position on the “escalator” by “inquiring into

the position a returning service member would have been ‘reasonably

certain’ to have attained absent the military service.” Id. at

1106.     The   fact     that   a   promotion    is   “subject        to     certain

contingencies or variables” does not prevent the service member

from showing that the higher position is his or her escalator

position. Tilton v. Missouri Pac. R. Co., 376 U.S. 169, 178 (1964)

(internal quotation marks and citation removed). To the contrary:

        It would be virtually impossible for a veteran to show...
        that it was absolutely certain, ‘as a matter of
        foresight’ when he entered military service, that all
        circumstances essential to obtaining an advancement in
        status would later occur. To exact such certainty as a
        condition for insuring a veteran’s seniority rights
        would render these statutorily protected rights without

                                       6
  Case: 1:19-cv-08244 Document #: 39 Filed: 10/23/20 Page 7 of 10 PageID #:184



      real meaning. As Benjamin Franklin observed, ‘In this
      world nothing is certain but death and taxes.’ In every
      veteran seniority case the possibility exists that work
      of the particular type might not have been available;
      that the veteran would not have worked satisfactorily
      during the period of his absence; that he might not have
      elected to accept the higher position; or that sickness
      might have prevented him from continuing his employment.

      Id. at 180–81. Such unknowns, the Tilton Court concluded, do

not foreclose a service member’s ability to return to a higher

position than the one he or she held prior to service. Instead,

the Court held, the service member is entitled to reemployment in

the   higher   position     “if,   as   a    matter    of   foresight,   it   was

reasonably certain that advancement would have occurred, and if,

as a matter of hindsight, it did in fact occur.” Id. at 181.

Plaintiff plainly cannot make the second showing, since the essence

of his complaint is that he cannot advance to the Fire Engineer

position   due   to   the   City’s      refusal   to   offer   him   a   make-up

examination. But that does not end the analysis.

      While an employee must be qualified for the position he or

she seeks upon rehire, “[t]he employer must make reasonable efforts

to help the employee become qualified to perform the duties of

this position.” 20 C.F.R. § 1002.198. “Reasonable efforts” means

“actions, including training provided by an employer, that do not

place an undue hardship on the employer.” Butts v. Prince William

Cty. Sch. Bd., 844 F.3d 424, 432 (4th Cir. 2016). Accordingly,

plaintiff can potentially prevail on his § 4313 claim if he can


                                         7
    Case: 1:19-cv-08244 Document #: 39 Filed: 10/23/20 Page 8 of 10 PageID #:185



show that without undue hardship, the City could have administered

a make-up examination upon his return to service that might have

earned    him   a   spot   on   the   2016   Eligibility     List.   Of   course,

plaintiff would also have to show that his promotion to Fire

Engineer was reasonably certain assuming his successful completion

of the exam. See Pomrening v. United Air Lines, Inc., 448 F.2d

609, 614 (7th Cir. 1971) (Tilton Court “was not concerned with the

likelihood that the veteran would have completed the training, but

only with likelihood that he would have been advanced if he did

successfully complete it.”).2 The City argues that the allegations

of the amended complaint do not plausibly suggest that is the case,

noting     that     the     job    announcement       itself     advised      that

“‘[s]uccessfully completing any step or all steps in the Fire




2 Plaintiff argues that the “reasonable certainty” test does not
apply to his claim at all, pointing to Fink v. City of New York,
129 F. Supp. 2d 511, 515 (E.D.N.Y. 2001). While it is true that
the fact pattern in Fink is similar to the one here (“studies for
a test that is a prerequisite for promotion, goes on military
leave, which prevents him from taking that test at the scheduled
time, returns from military leave a few months later, asks to take
the test and is denied the opportunity to do so)” id., the Fink
court rejected the reasonable certainty test out of concern that
its application on these facts “would make a mockery of the
statutory protection” because “[a]ny returning veteran who is
denied a right to take a difficult promotional make-up exam with
a low pass rate will never satisfy a ‘reasonable certainty’
standard.” Id. But that concern is unwarranted under the Pomrening
court’s interpretation of the test, which assumes that the employee
would pass the promotional test and trains its inquiry on whether,
having done so, the employee is reasonably certain to be promoted.
See 448 F.2d at 614.

                                         8
     Case: 1:19-cv-08244 Document #: 39 Filed: 10/23/20 Page 9 of 10 PageID #:186



Engineer Process or being placed on an eligible [sic] list does

not    guarantee     promotion,’”       Mot.      at    7,   and       that   “with   750

firefighters on the current eligibility list, promotion is far

from likely for a number of candidates,” Reply at 2. But this is

not an issue that can be decided on the pleadings, and plaintiff’s

allegations are sufficient to state a claim that the City failed

to    make    reasonable      efforts    to      enable    him    to    return   to   his

“escalator” position.

       The City also argues that because it offered to administer

the exam remotely during plaintiff’s period of active duty, it was

not required to offer him a make-up exam upon his return. As noted

above,       however,   the    inquiry    into       the     reasonableness      of   an

employer’s      efforts     focuses     on       hardship    to    the    employer    in

qualifying the returning service member after his or her return

from service, not on the employer’s conduct during the service

member’s      military     leave.    Moreover,         one   of    USERRA’s      primary

purposes is “to encourage military service by minimizing the

disadvantages to civilian careers.” DeLee v. City of Plymouth,

Ind., 773 F.3d 172, 175 (7th Cir. 2014). While it may be true that

plaintiff could have avoided missing the qualifying exam if he had

agreed to take the written portion remotely, plaintiff might be

able to show that requiring him to prepare for and take the test

during his period of active duty placed him at a disadvantage as



                                             9
  Case: 1:19-cv-08244 Document #: 39 Filed: 10/23/20 Page 10 of 10 PageID #:187



compared to non-service members, arguably in violation of the

statute’s purpose.

     For these reasons, I conclude that plaintiff is entitled to

proceed on his claim based on the City’s failure to offer him a

make-up examination for the Fire Engineer position. I agree with

the City, however, that plaintiff has not pled a viable USERRA

claim based on the Fire Lieutenant examination as he has now

completed the qualifying assessments for that position without

interruption due to military service. That claim is dismissed.



                                            ENTER ORDER:




                                     _____________________________
                                            Elaine E. Bucklo
                                      United States District Judge

Dated: October 23, 2020




                                       10
